1

2

3

4

5                                   UNITED STATES DISTRICT COURT

6                                 SOUTHERN DISTRICT OF CALIFORNIA

7
                                                             Case No.: 20-cv-00320-AJB-BLM
8    CARLOS GUTIERREZ,

9                                           Plaintiff,       ORDER FOLLOWING TELEPHONIC
                                                             EARLY NEUTRAL EVALUATION
10   v.                                                      CONFERENCE SETTING FOLLOW-UP
                                                             TELEPHONIC CASE MANAGEMENT
11   BEACON SALES ACQUISITION, INC. dba
                                                             CONFERENCE
     ROOFING SUPPLY GROUP SAN DIEGO, LLC
12   AND DOES 1-20
13                                      Defendants.
14

15

16          On March 23, 2020, the Court held a telephonic Early Neutral Evaluation Conference
17   ("ENE"). ECF No. 10. Mr. Samuel Dagan appeared on behalf of Plaintiff and Ms. Carolina Bravo-
18   Karimi and Mr. Douglas R. Clifford appeared on behalf of Defendant. Id. The matter did not
19   settle during the ENE, however, the parties made good progress and the Court finds it
20   appropriate to set an attorneys-only, telephonic Case Management Conference (“CMC”) for April
21   21, 2020 at 9:30 a.m. to discuss the status of settlement negotiations. The Court will begin
22   the CMC on its teleconference line. Counsel shall use the dial-in information that will be filed by
23   the Court as a separate notice on the docket.            The notice will be restricted to case
24   participants only.
25          IT IS SO ORDERED.
26   Dated: 3/24/2020
27

28

                                                         1
                                                                                    20-cv-00320-AJB-BLM
